DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims and Previous Objections/Rejections Status
	Claims 105-107 and 109-111 are pending in the application.
The rejection of claims 105-107 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2013/0209357A1) in view of McCaman (J. Biol. Chem. 1962, 237, 672-676) and Klaveness et al. (US 2007/0212305A1) and in further view of Balogh et al. (Anal. Bioanal. Chem. 2003, 377, 709-71) and Steiger et al. (Photogr. Sci. Eng. 1981, 25, 127-138) is withdrawn.
The rejection of claims 109-111 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2013/0209357A1) in view of McCaman (J. Biol. Chem. 1962, 237, 672-676) and Klaveness et al. (US 2007/0212305A1) and in further view of Balogh et al. (Anal. Bioanal. Chem. 2003, 377, 709-71) and Steiger et al. (Photogr. Sci. Eng. 1981, 25, 127-138) is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 105-107 and 109-111 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 105,106,109 and 110 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wang et al. (Mol. Cryst. Liq. Cryst. 2012, 566, 61-66).
Wang et al. (Mol. Cryst. Liq. Cryst. 2012, 566, 61-66) teaches of the heptamethine cyanine near infrared probes 
    PNG
    media_image1.png
    147
    230
    media_image1.png
    Greyscale
(p62, first paragraph and 3. Results and Discussion). 
Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The heptamethine cyanine near infrared probes anticipate the intrinsically near infrared (NIR) fluorescent bis-heterocyclic choline kinase inhibitor compounds of the instant claims, have the same properties and are capable of the same functions, such as being capable of diagnosing and/or treating cancer disease associated with choline kinase (ChoK). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 105-107 and 109-111 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Mol. Cryst. Liq. Cryst. 2012, 566, 61-66) in view of Klaveness et al. (US 2007/0212305A1) and in further view of Glunde et al. (The Lancet 2007, 8, 855-857).
Wang et al. (Mol. Cryst. Liq. Cryst. 2012, 566, 61-66) discloses the heptamethine cyanine near infrared probes 
    PNG
    media_image1.png
    147
    230
    media_image1.png
    Greyscale
, as well as that stated above.
Klaveness et al. (US 2007/0212305A1) discloses use of indocyanine dyes to diagnose lung cancer
via an enzyme (choline kinase) which is an abnormally expressed target associated with lung cancer
(abstract; p1, [0018]; p2, [0026],[0031-0032],[0040]; p3, [0052]; p6, [0076-0078],[0081-0082]; p9, [0100]). Particularly preferred are dyes which have absorption maxima in the visible or near-infrared region (p6, [0079]). A library of dyes can be tested for affinity for abnormally expressed targets (p7, [0087]). 
Glunde et al. (The Lancet 2007, 8, 855-857) discloses that choline kinase (ChoK) overexpression and increased activity have been shown in malignant cells and tumors of the lung, colon, breast and ovaries (p855, left column). Studies show an association between ChoKα overexpression and poor clinical outcome as defined by lung-cancer-specific survival and relapse-free survival (p856, left column, first paragraph). ChoK expression can be monitored by MRS or PET wherein MRS applications for human lung cancers have shown difficulties because of motion artifacts, susceptibility artifacts arising from 
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize and examine the heptamethine cyanine near infrared probes of Wang et al. for diagnosing lung cancer as Klaveness et al. teaches of the use of indocyanine dyes to diagnose lung cancer via an enzyme (choline kinase) which is an abnormally expressed target associated with lung cancer, as the particularly preferred indocyanine dyes have absorption maxima in the near-infrared region and Glunde et al. teaches that choline kinase (ChoK) overexpression and increased activity have been shown in malignant cells and tumors of the lung and imaging applicants have been used for determining ChoK expression in lung cancer.
It would have been obvious to utilize the heptamethine cyanine near infrared probes of Wang et al. for diagnosing lung cancer as the substitution of one NIR indocyanine dye for another known NIR indocyanine dye to diagnose lung cancer by other in vivo imaging techniques, such as fluorescence is predictable.

Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618